Citation Nr: 0500519	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  99-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder, claimed as secondary to service-connected bilateral 
foot strain.

2.  Entitlement to service connection for bilateral ankle 
disorder, claimed as secondary to service-connected bilateral 
foot strain.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for sensorineural 
hearing loss of the right ear.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder, claimed as secondary to 
service-connected bilateral foot strain.

6.  Entitlement to an increased disability evaluation for 
service-connected right foot strain, currently evaluated as 
twenty (20) percent disabling.

7.  Entitlement to an increased disability evaluation for 
service-connected left foot strain, currently evaluated as 
ten (10) percent disabling.

8.  Entitlement to a total disability rating based upon 
individual unemployment due to service-connected disability 
(TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.

The right ear hearing loss issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The claimed bilateral knee and bilateral ankle disorders 
are not shown to be etiologically related to service-
connected bilateral foot strain.

2.  Medical evidence indicates that the veteran's ankle 
problems likely are attributable to nonservice-connected 
congenital flatfoot disorder.  

3.  There is no medical evidence of arthritic changes in the 
knees or ankles manifested to a compensable degree within one 
year after discharge from active service.  

4.  The veteran complained of headaches once in service in 
1972, for which etiology was not established at that time.  
At the time of discharge, the veteran was not noted to have 
had headaches or neurological defects.  Recent medical 
evidence indicates that headaches could be related to 
nonservice-connected sinus congestion.  

5.  A June 1993 rating decision denied service connection for 
a back disorder, claimed as secondary to service-connected 
bilateral foot strain.  In Supplemental Statements of the 
Case issued in February 1996 and June 1996, the veteran 
received notice of denial of the claim.  A letter dated on 
October 30, 1996 specifically informed the veteran that he 
must affirmatively respond within 60 days to perfect an 
appeal on the issue of service connection for a back 
disorder.  

6.  The record does not indicate that the veteran responded 
within 60 days after the October 30, 1996 letter to perfect 
an appeal on the issue of service connection for a back 
disorder.  Thus, the June 1993 rating decision became final.              

7.  The veteran apparently took no further action on the back 
disorder claim until November 2001, when he filed a claim 
seeking, again, service connection for "back pain."  A June 
2003 rating decision determined that new and material 
evidence had been submitted since June 1993, but that the 
claim remains denied on its merits.  The veteran then 
perfected an appeal of the 2003 rating decision.  

8.  Evidence added to the record since June 1993 indicates 
that the veteran has chronic back pain and has been diagnosed 
with degenerative disc disease; however, medical evidence 
indicates that there is no etiological relationship between 
service-connected bilateral foot strain and the claimed back 
disorder.

9.  The veteran's service-connected bilateral foot strain is 
manifested by moderate disability (left foot) and moderately 
severe disability (right foot).

10.  Service connection is in effect only for bilateral foot 
strain (20 percent evaluation for the right foot; 10 percent 
for the left foot).  The combined disability rating is 30 
percent.    


CONCLUSIONS OF LAW

1.  The veteran's claimed bilateral knee disorder and 
bilateral ankle disorder are not proximately due to, or are a 
consequence of, service-connected bilateral foot strain.  Nor 
can they be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004). 

2.  The veteran's claimed headache disorder was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004). 

3.  The June 1993 RO decision, which denied service 
connection for a back disorder, claimed as secondary to 
service-connected bilateral foot strain, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004). 

4.  New and material evidence has been received since June 
1993, and the claim of entitlement to service connection for 
a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004). 



5.  There is competent medical evidence of record, which 
indicates that there is no etiological relationship between 
the back disorder and service-connected bilateral foot 
strain.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2004). 

6.  Criteria for a disability rating higher than twenty (20) 
percent for service-connected right foot strain have not been 
met.  Criteria for a disability rating higher than ten (10) 
percent for service-connected left foot strain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 
(2004).

7.  Criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

Specifically with respect to claims to reopen based on 
alleged new and material evidence, VA's VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's VCAA duties 
have been fulfilled.  See, e.g., VBA Fast Letter 01-13 (Feb. 
5, 2001).  VCAA explicitly states that, regardless of any 
VCAA assistance provided to a claimant, new and material 
evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2004).   

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In a March 2002 
letter, the RO advised the veteran of VA's VCAA duties to 
notify and assist, the veteran's and VA's respective 
responsibilities in claim development, what the evidence must 
show to establish entitlement to increased compensation 
benefits based on worsened service-connected disability 
(increased ratings for feet disability), and what additional 
evidence is needed.  In April 2002, the RO sent the veteran 
another letter similar to the March 2002 letter, but also 
explaining what evidence is needed to substantiate a service 
connection claim, including a discussion of presumptive 
service connection and secondary service connection criteria, 
and what additional evidence is needed.  The RO's February 
2004 letter provided the veteran a status of the claim as to 
all pending issues, and informed him of what additional 
evidence is needed.  The RO's April 2004 letter, similar in 
substance to the March 2002 letter, provided the veteran 
further explanation of VA's VCAA responsibilities and 
informed the veteran additional substantiation is needed on 
the issues of hearing loss, headaches, TDIU, and increased 
rating for the feet disability.   

Further, through the Statement of the Case (SOC) and numerous 
Supplemental Statements of the Case (SSOCs) issued between 
2003-2004, the veteran was kept abreast of the status of the 
claim, what evidence and information are of record, what 
additional evidence is needed, and why the claim remains 
denied.  It is noted that, through the April 2003 and 
September 2003 SSOCs, the veteran was given notice of 
specific regulatory criteria pertaining to the duty to assist 
(38 C.F.R. § 3.159), which, among other things, explains that 
the veteran could send any evidence in his possession 
pertaining to the claim.   
        
The Board acknowledges that VCAA notification arguably was 
not timely (that is sent in advance of the rating decisions 
from which the appeal arises) and that it was accomplished 
with a combination of letters, SOC, and SSOCs, and not with a 
single pre-AOJ decision notice.  These concerns constitute, 
at most, a technical defect that posed no prejudice to the 
veteran.  First, VCAA was not enacted until November 2000, 
during the pendency of this claim as to the TDIU and 
increased rating (bilateral foot strain) issues (the claim as 
to the remaining issues were filed after enactment of VCAA).  
During the appeal period, after enactment of the law, VA gave 
the veteran appropriate notice of VCAA requirements, and he 
had ample opportunity during this period to provide relevant 
evidence or to ask VA for assistance in obtaining such 
evidence.  He also had an opportunity to provide testimonial 
evidence at a Board or RO hearing, but declined to exercise 
this right.  Moreover, the Board reviewed this case in 
November 2001 (feet disability increased rating claim), and 
December 2003 (two separate decisions covering all eight 
issues), and ordered further development and appropriate VCAA 
notification.  The directives therein have been completed.  
It also is noted that neither the veteran nor his 
representative has argued that the current record is 
deficient with respect to relevant evidence due specifically 
to a VCAA notice defect.  



Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted 
at times.  The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to VCAA notification.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, 
post-service medical evidence, veteran's written statements 
in support of the claim, and records related to an 
application for Social Security Administration (SSA) 
disability compensation benefits, and associated them with 
the claims folder.  It also completed the Board's prior 
remand directives.  The veteran was afforded appropriate VA 
C&P medical examinations.  He was given an opportunity to 
provide personal testimonial evidence, but elected not to 
exercise this right.  Nothing in the record indicates that 
the veteran had identified relevant records for which he 
wanted VA's assistance in obtaining to which the VA failed to 
respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claims (Knees, Ankles, Headaches)

Applicable Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Generally, service connection for a disability is focused 
upon facts, as shown by evidence: (1) existence of a current 
disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred during service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires a relationship 
between a current disability and events in service or an 
injury or disease incurred therein).  

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities, including arthritis and 
sensorineural hearing impairment, when the disability in 
question is manifested to a compensable degree within a year 
after separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2004).  

Further, service connection is permissible under 38 C.F.R. 
§ 3.310(a) (2004), where evidence shows that a disability is 
proximately due to, or the result of, service-connected 
disability (secondary service connection).  Secondary service 
connection essentially means that a service-connected 
disability aggravates another condition.  When aggravation of 
a veteran's non-service-connected condition is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability - 
but only that degree - over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

Evidence and Analysis

The veteran served on active duty from January 1972 to 
October 1973.  His military occupational specialty was as a 
cook.  See Form DD 214.  

The veteran's service medical records include a January 1972 
enlistment medical examination report and report of medical 
history, as well as a medical examination report dated in 
late August 1973, apparently intended as a separation medical 
examination report.  These records indicate normal clinical 
evaluations concerning the musculoskeletal system and no 
abnormal neurological findings.  In the January 1972 service 
entrance medical history report, the veteran affirmatively 
denied having, or having had, "trick" or locked knees, foot 
trouble, bone or joint deformity, head injury, frequent or 
severe headaches, or hearing loss.  There is nothing in the 
service medical records pertaining specifically to a 
complaint about, or treatment for, knee or ankle problems.  
As for headaches, there is one record of a complaint of 
intermittent headaches that reportedly lasted for a few days 
prior to the complaint, in June 1972.  The diagnosis was 
headache of unknown etiology.  There is nothing in the 
service medical records to indicate in-service trauma to the 
ankles, knees, or the head.  The August 1973 medical 
examination report indicates no abnormal clinical findings 
concerning the musculoskeletal system or headaches.         

As for relevant post-service evidence, an August 1988 VA 
compensation and pension (C&P) medical examination report 
notes that the veteran had no complaints or diagnosis of 
headaches at that time.  VA medical center (VAMC) treatment 
records indicate complaints of chronic headaches and history 
of headaches since service, as reported by the veteran, and a 
suggestion that headaches could be related to sinus 
congestion.  See, e.g., VAMC outpatient treatment records 
dated in 1999, 2001, and 2002.  

In 1993, several laypersons submitted written statements 
indicating that they did not know the veteran to have had any 
health problems before service, but that the veteran 
complained of health problems (not specified) after returning 
from service (one layperson statement, however, specifically 
states that the veteran reportedly did not have headaches 
before service).  

A May 2003 VA orthopedic examination report documents the 
veteran's complaints of bilateral knee pain.  Objective 
examination findings, however, included full range of motion 
and stability on all planes, and no evidence of 
patellofemoral disease, erythema, or effusion.  X-rays of the 
knees essentially were normal.  The examiner specifically 
opined that he saw no relationship between the veteran's 
complaints about the knees (no specific diagnosis is given) 
and active service or service-connected disability of the 
feet.  

VAMC outpatient care records from document numerous 
complaints of knee pain and history of degenerative joint 
disease in the knees.  However, it is noted that the veteran 
has had prior medical evaluation, with negative objective 
findings indicating abnormality in the knees.  See, e.g., May 
1996 C&P examination report.  It is noted, in particular, 
that for the most part prior X-ray studies showed normal 
results.  See, e.g., August 1988 and May 1996 X-ray reports.  
May 2000 knee X-ray results, however, showed slight narrowing 
of the medial joint compartment in the left knee, which was 
determined could represent early degenerative changes.         
   
As for the ankles, a recent VA C&P orthopedic examination 
report, dated in April 2004, indicates that the veteran 
reportedly has had persistent ankle pain and instability over 
the years, but no trauma specifically to the ankles.  He 
denied symptoms consistent with inflammatory arthritis.  X-
rays of the ankles dated in May 2003 yielded normal results.  
The examiner opined that the veteran's complaints of ankle 
instability mostly likely are due to a congenital defect (it 
is noted that VAMC treatment records document congenital pes 
planus, or flatfoot, as confirmed by X-rays), citing equal 
instability on both ankles and lack of evidence of trauma to 
the ankles.  The examiner specifically opined that the ankle 
problems are not likely related to service-connected 
bilateral foot strain.  VAMC outpatient treatment records in 
the claims folder document complaints of ankle pain over the 
years, but do not address the issue of etiology based upon 
examination findings as opposed to mere history given by the 
veteran.  It is noted that older X-rays of the ankle yielded 
normal findings.  See, e.g., August 1996 and January 1998 X-
ray reports.         

In sum, the service medical records show nothing about knee 
or ankle problems, and there is no medical evidence 
indicating that there is an etiological relationship between 
any symptoms or complaints about the knees or ankles and 
active service.  Nor is there medical evidence linking the 
current knee or ankle problems secondarily to service-
connected bilateral foot strain.  With respect to the 
veteran's current complaints about his ankles, an examiner 
specifically opined that they are likely attributable to 
congenital flatfoot disorder.  Nor is there medical evidence 
of arthritic changes in the knees or ankles manifested to a 
compensable degree within one year after discharge from 
active service.  Therefore, the evidence does not support 
service connection for bilateral knee disorder or bilateral 
ankle disorder on direct, secondary, or presumptive basis.

As for headaches, there is no medical evidence indicating a 
relationship between the veteran's current headaches and the 
single reported episode of headaches in service, in 1972, for 
which no opinion was given at that time as to etiology.  Upon 
discharge, the veteran was not noted to have had headaches or 
neurological defects related to the single in-service 
complaint of headaches.  Recent medical evidence would 
suggest strongly that the headaches may be attributable to 
sinus congestion, for which service connection is not in 
effect.  See, e.g., July 1999 VAMC records.  

As for the layperson statements and veteran's position that 
there is a relationship between active service and/or 
service-connected bilateral foot disability and bilateral 
knee and ankle problems and headaches, it is acknowledged 
that, where, as here, chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
The layperson statements and veteran's statements as to 
continuity of symptoms could support a finding of 
"continuity of symptomatology" (see id.; Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997)).  However, if service 
connection is established by continuity of symptomatology, 
there must be medical evidence that establishes an 
etiological link between the current condition and the 
symptomatology.  Id.  Such evidence is in the province of 
medical professionals qualified to opine on such a matter, 
through education, training, or other specialized knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.).  In this case, there is no such medical 
evidence. 

With the preponderance of the evidence against the claim 
(bilateral knee disorder, bilateral ankle disorder, and 
headaches), the Board further concludes that the benefit-of-
reasonable doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
   
III.  Increased Evaluation - Bilateral Foot Strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

The determination of whether an increased evaluation is 
warranted is based on a review of all evidence of record and 
the application of all pertinent regulations.  See 38 C.F.R. 
§ 4.1 (2004).  Once the evidence is assembled, the Secretary 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equipoise (in 
equal balance), the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2004); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided (rule against pyramiding).  
38 C.F.R. § 4.14 (2004); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In cases where the veteran appeals the initial disability 
percentage assigned, the disability can be assigned different 
disability ratings ("staged" ratings) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, for an increased rating for a disability for which 
service connection was established years before, as is the 
case here with respect to bilateral foot strain, the primary 
concern is normally the current extent of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

As for applicable rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004) provides for a 10 percent rating 
for moderate foot disability; a 20 percent rating for 
moderately severe foot disability; and a 30 percent rating 
for severe foot disability.  With actual loss of use of the 
foot, a maximum 40 percent rating is assigned.

There also are separate diagnostic codes applicable to 
degenerative changes and arthritis in the affected joint.  
Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  Diagnostic Code 5003 specifies 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The Board has considered whether other diagnostic criteria 
for rating foot disabilities (see Diagnostic Codes 5276, 
5277, 5278, 5279, 5280, 5281, 5282, 5283) should be 
considered in evaluating the veteran's bilateral foot strain 
disability.  These criteria are either inapplicable because 
the veteran does not have the specific disorders 
corresponding to these criteria (such as claw foot; hammer 
toes), or, in the case of some of these criteria, would not 
be of help to the veteran's claim because they do not permit 
rating percentages higher than that already assigned under 
Diagnostic Code 5284.  The Board notes that the veteran has a 
flatfoot deformity (pes planus) determined to be congenital 
in nature; however, service connection is not in effect for 
pes planus, and thus, the Board does not apply the Diagnostic 
Code corresponding to pes planus. 

Turning to the evidence of record, medical evidence dated 
within the last several years concerning this claim (see 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994)) indicates that 
the veteran has pes planus (flat foot).  Diagnostic test 
results apparently indicated that it may be a congenital 
defect.  The veteran has complained of foot pain, 
particularly along the arches, over the last several years, 
apparently consistent with symptomatic flatfoot disorder.  
See, e.g., January 1998 VA X-ray reports and 2002-2003 VA 
podiatry consultation records.  Recent X-ray studies 
completed in March 2003 indicate that, bilaterally, there are 
no acute fractures or significant degenerative changes in the 
feet. 

Recent VA C&P orthopedic examination reports dated in March 
2003, May 2003, and April 2004 (completed after the 
examiners' review of the veteran's medical history as 
documented in the claims file) indicate that the veteran 
complains of foot pain along the arches, over the dorsum of 
the feet, and across the metatarsal heads.  There is no 
forefoot pronation or supination deformity nor neurovascular 
problems, but there is some varus on the right hindfoot.  
Sensation in the feet is intact.  The veteran has good 
subtalar and tibiotalar motion in the right foot; the first 
MTP joint range of motion is 10 degrees; dorsiflexion is to 
80 degrees; plantar flexion is painless.  Strength is 5/5 in 
plantarflexors, dorsiflexors, inversion, and eversion; no 
fatigability was shown in the right foot.  On the left foot, 
there was hostile range of motion tibiotalar; 10 degrees for 
dorsiflexion; 45 degrees for plantar flexion; and 15 degrees 
for both eversion and inversion.  The first MTP joint, left 
foot, showed 10 degrees for dorsiflexion; 70 degrees for 
plantar flexion; painless range of motion; and no 
incoordinate gait or fatigability.  Complaints of instability 
were attributed to congenital flatfoot deformity and not to 
foot strain.  An examiner opined that the veteran's foot pain 
"would probably limit . . . [the ability] stand or walk for 
long periods of time . . . [the veteran] does describe 
occasional flareups of pain, which are fairly well controlled 
with anti-inflammatories . . . [and which] should be fairly 
short in duration . . . ."  The veteran is diagnosed with 
probable chronic metatarsalgia (see orthopedic examination 
reports) and bilateral plantar fascitis (see October 2004 
orthopedic consultation report).             
 
Currently, a 20 percent evaluation is in effect for the right 
foot strain, and a 10 percent evaluation is in effect for the 
left foot strain.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5284, 10, 20, and 30 percent ratings are assigned for, 
respectively, moderate, moderately severe, and severe foot 
disability.  Actual loss of use of the foot permits a maximum 
40 percent rating.  The evidence discussed above, in sum, do 
not show severe strain for either foot or substantial impact 
on functional ability due to factors such as instability or 
pain.  At most, they indicate moderate (left) to moderately 
severe (right) disability that is controlled with anti-
inflammatory medication.  The Board also notes that 
objectively, arthritis is not shown (that is, shown by X-
rays).  See May 2003 examination report.   

With the preponderance of the evidence against the claim, the 
Board further concludes that the benefit-of-reasonable doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).



  
IV.  New and Material Evidence

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for a back 
disorder.  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial becomes 
final where the veteran submits no communication indicating 
disagreement with the denial within one year after the date 
of notice thereof.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2003).   

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
and material evidence is evidence not previously submitted to 
agency decision-makers, and which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  As for the second step, if VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.    

The claim from which the instant appeal stems is that filed 
in November 2001.  Prior to this date, the RO denied service 
connection for a back disorder, claimed as secondary to 
service-connected right foot strain with residuals from a 
stress fracture of the third and fourth metatarsals and left 
foot strain, in a June 1993 rating decision.  The Board notes 
that the record does not reflect cover correspondence or 
other evidence of written communication to the veteran dated 
in or around June 1993 informing him of the June 1993 rating 
decision.  Nonetheless, the Board finds that the veteran 
subsequently did receive actual notice of denial of service 
connection for a back disorder, as the RO discussed the 
denial of service connection for disorders of the back, hips, 
and legs, as secondary to service-connected foot disability, 
in February 1996 and June 1996 Supplemental Statements of the 
Case (SSOCs).  However, in the cover letters transmitting 
these SSOCs to the veteran, the RO mistakenly informed the 
veteran that a response is optional (that is, in effect, 
incorrectly advising the veteran that further review could 
continue without specific action on the veteran's part to 
perfect an appeal).  In an August 1996 order, the Board 
remanded the matter to require the RO to provide the veteran 
an SSOC specific to the back disorder claim and to notify him 
that in order to perfect an appeal as to any additional 
issue(s) therein (that is, the back disorder claim) he must 
respond to the SSOC within 60 days. 

Consistent with the Board's remand order, the RO sent the 
veteran a letter dated on October 30, 1996, along with a 
Statement of the Case, specifically informing him that he 
must affirmatively respond in 60 days to perfect an appeal on 
the issue of service connection for a disorder of the back, 
hips, and legs.  The record does not indicate that the 
veteran responded within this time period to perfect the 
appeal on this issue.  Thus, with no perfected appeal, the 
June 1993 rating decision denying service connection for a 
back disorder subsequently became final.              

The veteran apparently took no further action specifically on 
the back disorder claim until November 2001, when he filed a 
statement indicating his desire for "service connected 
benefits" for, among other things, "back pain."  In a June 
2003 rating decision, the RO informed the veteran that the 
June 1993 denial of service connection for the claimed back 
disorder became final.  The RO then determined that new and 
material evidence had been received to reopen the claim, but 
ultimately denied the reopened claim on its merits.  The 
veteran then perfected an appeal of the 2003 rating decision.  

Evidence added to the record since June 1993 concerning the 
back, in sum, consists of VAMC outpatient care records, VA 
C&P orthopedic examination reports, and records associated 
with the veteran's Social Security Administration (SSA) 
disability compensation benefits claim.  They indicate 
numerous complaints of back pain and diagnostic testing 
results showing degenerative disc disease in the lower back.  
These records constitute new evidence in the sense that they 
document more recent complaints of, and medical care given 
for, the claimed back disorder, none of which was of record 
in 1993.  These records also constitute material evidence as 
they suggest the ongoing, active nature of the claimed back 
disorder.  Therefore, these records are relevant and material 
to the issue on appeal, and raise a reasonable possibility of 
substantiating the claim.  In consideration of the foregoing, 
and having found that new and material evidence has been 
presented since June 1993, the previously denied claim of 
entitlement to service connection for a back disorder is 
reopened.  

Having reopened the claim, the Board now reviews the entire 
record to determine whether service connection is warranted 
for a back disorder, claimed as secondary to service-
connected bilateral foot strain.  Secondary service 
connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder.  38 C.F.R. § 3.310(a) (2004).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service- 
connected condition, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Whether a service-connected disorder has aggravated a 
nonservice-connected disorder is a medical issue in the 
province of individuals qualified to opine on aggravation by 
virtue of training, education, or other specialized 
knowledge.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (In general, evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation alone is competent.); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over time when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons; however, lay evidence is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.). 

In consideration of the foregoing, the crux of this claim is 
whether there is competent medical evidence establishing an 
etiological relationship between the service-connected 
bilateral foot strain and the now-claimed back disability 
(see Allen, cited above).  The pertinent medical evidence 
addressing this issue is the May 2003 VA C&P orthopedic 
examination report.  After conducting a full examination of 
the veteran, the VA physician concluded that it is unlikely 
that the veteran's complaints of chronic back pain are 
etiologically related to service-connected bilateral foot 
strain.  

Therefore, while new and material evidence has been presented 
since 1993 to reopen the previously denied claim of 
entitlement to service connection for a back disorder, 
claimed as secondary to bilateral foot strain, the reopened 
claim must be denied on the merits, as the medical evidence 
does not establish an etiological relationship between the 
foot disability and the back disability.  As the 
preponderance of the evidence is against the claim, the Board 
does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).          

V.  TDIU

VA will grant TDIU where the evidence shows that a veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability (or 
disabilities).  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  TDIU 
may be assigned where the schedular rating is less than total 
and when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more.  If there are two or more disabilities, one must be 
rated at 40 percent or more, and sufficient additional 
disability for a combined rating of 70 percent or more.  38 
C.F.R. § 4.16 (2004).  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  TDIU requires that the record reflect 
some factor that "takes the claimant's case outside the 
norm" of any other veteran rated at the same level.  Id. 
(citing 38 C.F.R. §§ 4.1 and 4.15).  The Board further 
observes that being unable to maintain substantially gainful 
employment is not the same as being 100 percent disabled.  
"While the term 'substantially gainful occupation' may not 
set a clear numerical standard for determining TDIU, it does 
indicate an amount less than 100 percent."  Roberson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b) (2004).  Nonetheless, 
for a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Roberson v. Principi, 251 F.3d at 1384, the U.S. Court of 
Appeals for the Federal Circuit held that, once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits "evidence of 
unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that the VA must consider whether the veteran is entitled 
to TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).      

As discussed earlier, service connection is in effect only 
for bilateral foot strain, with a 20 percent rating assigned 
for the right foot and 10 percent assigned for the left foot.  
The combined disability rating in effect is 30 percent.  To 
minimally qualify for TDIU consideration, the veteran must 
have a less-than-total schedular rating for service-connected 
disabilities, as is the case here.  The Board further 
acknowledges that the veteran maintains he is unable to 
secure or follow substantially gainful occupation as a result 
of service-connected disability (the record indicates that 
the veteran was last employed as a furniture assemblyman).  
However, another prerequisite for TDIU consideration is that, 
if there is only one such disability, it must be rated at 60 
percent or more.  If there are two or more disabilities, one 
must be rated at 40 percent or more, and sufficient 
additional disability for a combined rating of 70 percent or 
more.  38 C.F.R. § 4.16 (2004).  Regardless of whether the 
bilateral foot strain is considered as two separate foot 
disabilities or a single disability affecting the lower 
extremities (see id.), the threshold percentage rating 
requirement is not met for TDIU consideration.  

ORDER

1.  Service connection for bilateral knee disorder is denied.  

2.  Service connection for bilateral ankle disorder is 
denied.  

3.  Service connection for a headache disorder is denied.

4.  An increased disability evaluation for service-connected 
right foot strain, currently evaluated as 20 percent 
disabling, is denied.

5.  An increased disability evaluation for service-connected 
left foot strain, currently evaluated as 10 percent 
disabling, is denied.

6.  Service connection for a back disorder, claimed as 
secondary to service-connected bilateral foot strain, is 
denied.

7.  TDIU is denied.
REMAND

Service Connection for Right Ear Hearing Loss

The veteran's service medical records include a January 1972 
service entrance medical examination report, which documents 
audiometric examination results that appear to have indicated 
some hearing impairment in the right ear upon service 
entrance, with a specific notation: "Hearing Loss Rt ear - 
NCD" [not considered disabling].  More specifically, in 
January 1972, upon service entrance, the veteran apparently 
had decibel loss of 45 at 500 Hertz, 35 at 1000 Hertz, 20 at 
2000 Hertz, and 15 at 4000 Hertz, in the right ear.  In 
August 1973, shortly before discharge, the veteran apparently 
had decibel loss of 25 at 500 Hertz, 20 at 1000 Hertz, 20 at 
2000 Hertz, and 20 at 4000 Hertz, in the right ear.  The 
Board is not qualified to opine as to whether the apparent 
discrepancy between the figures in the service entrance and 
discharge examination reports could indicate an aggravation, 
or chronic worsening, during service of right ear hearing 
loss noted upon service entrance.  This is a question for a 
medical professional and must be addressed on remand.  

A veteran who served during a period of war, including the 
veteran here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  Id.; 
see also VAOPGCPREC 3-03 (July 16, 2003).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to, service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2004).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), and 
applied a new two-step analysis.  The Federal Circuit 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability.  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation [by demonstrating that] . . . 
there was no increase in disability during service 
or . . . [that] any increase in disability [is] 
due to the natural progress of [the disorder] . . 
. If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, 
if the government fails to rebut the presumption 
of soundness under [S]ection 1111, the veteran's 
claim is one for service connection.  This means 
that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Prior to the Federal Circuit's new Wagner two-step analysis, 
VA still had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability preexisted service.  If VA met this burden, then 
it had the burden to rebut the presumption of soundness by a 
preponderance of the evidence (a lower standard) that the 
preexisting disorder was not aggravated by service.  Pursuant 
to the new Wagner two-step analysis, VA must now show by 
clear and unmistakable evidence that the preexisting disorder 
was not aggravated during service (a higher standard).  In 
light of Wagner, the claim must be reconsidered based on 
direct service connection and aggravation of a pre-existing 
right ear hearing loss.  

Further, in this connection, the Board acknowledges that the 
May 2004 VA audiologist's examination report concluded that, 
as there is no service medical evidence of in-service head 
trauma as reported by the veteran during the examination, and 
in light of history of noise exposure post-service (the 
veteran reported civilian employment in factories), it is 
"hard to determine" whether service connection is 
warranted.  The examiner recommended that the veteran's case 
should be referred to an "ear, nose, and throat" doctor to 
determine etiology of the right ear hearing loss.  However, 
the record contains no opinion by a medical professional 
specifically on the issue of etiology.   

Moreover, the Board notes that the issue of service 
connection for sensorineural hearing loss is subject to 
presumptive service connection provisions of 38 C.F.R. 
§ 3.307 and 3.309 (2004) where there is evidence of 
manifestation thereof to a compensable degree within one year 
after discharge from active service.  Further adjudication on 
remand also should address the issue of whether presumptive 
service connection is warranted.  

In consideration of all of the foregoing, the Board finds 
that further evidentiary development is warranted on the 
right ear hearing loss claim.  The appeal is REMANDED to the 
RO, via the AMC in Washington, D.C., for the following 
actions, after which de novo adjudication is to be undertaken 
by the RO:

1.  Ask the veteran and his 
representative whether there exists any 
other evidence not currently of record 
but pertinent to the right ear hearing 
loss service connection claim.  If so, 
obtain and associate these records with 
the claims folder.  

2.  Schedule the veteran for another VA 
C&P examination by a medical professional 
qualified to opine as to whether, it is 
as likely as not (by a probability of 50 
percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
less than 50 percent), that (a) right ear 
hearing loss, noted upon service 
entrance, became chronically worsened or 
aggravated during active service; (b) 
right ear hearing loss is etiologically 
related to active service or any incident 
therein; and/or (c) right ear hearing 
loss became manifested to a compensable 
degree within one year of discharge from 
service.   

The examiner should further opine, to the 
extent he is able, the role or impact of 
other, nonservice-related factors, such 
the veteran's civilian work history post-
discharge (work in factories), on hearing 
impairment in the right ear.

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine as requested herein without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  Diagnostic testing, if 
deemed to be warranted by the examiner, 
should be performed.  

The veteran's claims file, which should 
include a complete copy of this remand 
order, should be made available to the 
examiner.

Associate with the claims folder the 
written examination report/opinion.

3.  After completion of the above, review 
the entire claims folder, and ensure that 
all notice and assistance requirements of 
VCAA, consistent with the statute, VA 
regulations implementing VCAA, and 
controlling law, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), have 
been met.  Determine whether any other 
evidentiary development is warranted.  If 
so, conduct such development.

4.  Thereafter, readjudicate the claim.  
If any determination remains unfavorable 
to the veteran, he and his representative 
should be provided an updated 
Supplemental Statement of the Case and an 
opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

No action by the veteran is required until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


